Citation Nr: 1109871	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left knee injury with mild degenerative joint disease (DJD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened the Veteran's claim for entitlement to service connection for residuals of a left knee injury with mild DJD, and denied it on the merits.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of a left knee injury with mild DJD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for residuals of a left knee injury with mild DJD was denied by an April 1985 RO decision.  He did not perfect an appeal.

2.  The evidence received since the April 1985 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for residuals of a left knee injury with mild DJD.





CONCLUSIONS OF LAW

1.  The April 1985 RO decision that denied entitlement to service connection for residuals of a left knee injury with mild DJD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the April 1985 RO decision that denied entitlement to service connection for residuals of a left knee injury with mild DJD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is herein reopening and remanding the Veteran's claim of entitlement to service connection for residuals of a left knee injury with mild DJD for further development, no further discussion of VA's duties to notify and assist is necessary.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran's claim of entitlement to service connection for residuals of a left knee injury with mild DJD was initially denied by an April 1985 RO decision on the grounds that there was no evidence of record to verify that the Veteran injured his knee in service, and no evidence of a continuity of treatment for a left knee disability following separation from service.  In making this determination, the RO noted the Veteran's reports that he had fallen off of a tank and injured his knee in service in 1952.  Additionally, the RO noted that the Veteran had received VA treatment for his left knee in June 1984 and October 1984, and that during his June 1984 treatment, he reported having injured his knee in service and undergoing an in-service left knee surgery.  However, the RO went on to report that the Veteran's service treatment records were fire-related, and as such, there were no records with which to verify the Veteran's reports.  At the time of the April 1985 decision, the evidence of record included the Veteran's VA treatment records dated from June 1984 to October 1984.  The Veteran was notified of the April 1985 decision and of his appellate rights by a letter dated April 29, 1985.  He did not perfect an appeal.  Therefore, the April 1985 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in November 2005.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the April 1985 RO decision includes VA treatment records dated from October 1984 to April 1987 and from May 2007 to November 2008; a September 2005 letter from the Veteran's private doctor, Dr. Randy L. Denton; an August 2008 Formal Finding of Unavailability of Service records; several statements from the Veteran's friends and members of his family; and several statements from the Veteran in support of his claim.  

Significantly, the Veteran's newly associated VA treatment records show that, in April 1985, the Veteran was noted to have chronic left knee pain following an in-service injury in 1952; and during treatment in April 1987 and October 1987, the Veteran was noted to have undergone a left knee procedure in 1952, the details of which were unknown.  Additionally, during VA treatment in May 2007, the doctor noted that the Veteran had undergone left knee surgery during service after falling off of a tank, and had a history of left knee pain since service.  Further, at that time, the doctor noted that the Veteran had a huge medial scar on his left knee, and x-rays revealed degenerative changes of the left knee and severe osteoarthritis of the medial tibial femoral joint of both knees, worse on the left than the right.  

Moreover, in his September 2005 letter, Dr. Denton reported that the Veteran had significant left knee pain for which he would likely need knee replacement surgery, and noted that the Veteran had previously undergone surgery of his left knee for a potentially service-related left leg injury.  

Additionally, in an October 2005 statement, one of the Veteran's friends reported that he had visited the Veteran on four occasions at the Fort Knox Army Hospital in late 1952 and 1953, following a left knee surgery.  Additionally, in January 2006, two of the Veteran's friends reported that they had visited the Veteran while he was a patient at the Fort Knox Army Hospital in August 1952 or September 1952.  Additionally, in a January 2006 statement, the Veteran's brother reported that he had visited the Veteran at the Fort Knox hospital when he was eleven years old, and that the Veteran had spent approximately a year in the hospital during service. 

Finally, in his statements, the Veteran has provided further information regarding his in-service left knee injury.  Specifically, in his June 2007 substantive appeal, the Veteran reported that he had injured his left knee approximately four months after entry into service (i.e., in July 1952), after completing eight weeks of boot camp and eight weeks of tank driving school.  In this regard, the Veteran stated that, as a result of this injury, he had to undergo an in-service left knee surgery and spent almost a year in the hospital's convalescence hall, where he received physical therapy and whirlpool treatment.  Similarly, in a December 2008 statement, the Veteran reported that, following the completion of tank driving school, he injured his left knee and had to undergo surgery to have a steel rod placed in his leg, which required him to spend 13 months in the hospital.  In this regard, the Board reiterates that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran's claim was previously denied because the evidence did not show that the Veteran injured his left knee in service, or that he received a continuity of treatment for his left knee following separation from service.  The evidence submitted since the April 1985 decision indicates that the Veteran underwent an in-service left knee surgery following an in-service injury in approximately July 1985; reveals that the Veteran now has a huge medial scar on his left knee, as well as degenerative changes of the left knee and severe left knee osteoarthritis; and shows that the Veteran has been noted to have chronic left knee pain following an in-service injury in 1952 by several VA doctors.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence regarding a possible in-service left knee injury and corresponding left knee surgery, and a potential relationship between the Veteran's current left knee disability and service.  The additional evidence being both new and material, the claim of entitlement to service connection for residuals of a left knee injury with mild DJD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

ORDER

New and material evidence having been submitted, claim of entitlement to service connection for residuals of a left knee injury with mild DJD is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, attempts should be made to obtain a complete copy of records related to the Veteran's Social Security Administration disability claim/benefits, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records, and the Veteran should be afforded a VA examination assessing the etiology of his current left knee disability.  

At the outset, the Board notes that, in May 1987 and October 1987, the Veteran submitted Requests For and Consent to Release Information forms, on which he indicated that he was filing a Social Security Administration disability claim.  To date, however, a complete copy of the Veteran's Social Security Administration records has not been associated with the claims file.  In this regard, the Board notes that the possibility that Social Security Administration records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in a September 2005 letter, Dr. Denton reported that he had been treating the Veteran for a several medical problems, including his left knee disability.  Significantly, however, to date, none of Dr. Denton's treatment records have been associated with the claims file.  Additionally, during VA treatment in November 2007, the doctor noted that the Veteran was going to continue to receive his medical care from a private physician; however, to date, no private treatment records have been associated with the claims file.  It also appears that the Veteran received treatment for his knee from 1963 to 1964 at Oak Ridge Hospital in Oak Ridge, Tennessee.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Further, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, on his October 1987 Request For and Consent to Release Information form, the Veteran reported that he was currently receiving VA medical treatment approximately every six months.  Significantly, however, no VA treatment records dated from April 1987 to May 2007 have been associated with the claims file.  Further, the Board notes that, although the Veteran appears to have been undergoing fairly consistent VA treatment for his left knee, the most recent VA treatment records on file are dated in November 2008.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Finally, the Board finds that a medical opinion regarding the etiology of the Veteran's left knee disability is necessary to make a determination in this case.  In making this determination, the Board notes that, in August 2008, the RO made a formal finding that the Veteran's service treatment records were unavailable.  In this regard, the Board points out that, in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  Under the duty to assist, VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he initially injured his left knee during service in approximately July 1952 when he fell from a tank, and that as a result of the injury, he had to undergo left knee surgery during service, was hospitalized for about a year of service, and has since experienced a continuity of left knee symptomatology (i.e., pain).  See VA treatment records dated in June 1984, July 1984, October 1984, October 1987, and May 2007; Dr. Denton's September 2005  letter; and the Veteran's statements dated in May 1984, March 1985, June 1985, November 2005, June 2007, December 2008, and March 2009.  As noted above, the Veteran's service treatment records have been formally found to be unavailable, and as such, there are no service treatment records available to corroborate the Veteran's reports of an in-service left knee injury and/or an in-service left knee surgery.  Significantly, however, the Veteran has provided competent reports of the in-service left knee injury and subsequent in-service treatment for this injury, and several of his friends and members of his family have provided competent reports that they visited the Veteran at the Fort Knox Army Hospital during service after his left knee surgery.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran has provided competent reports of a continuity of left knee symptomatology since the 1952 injury.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Finally, the record reflects that, following separation from service, the Veteran began treatment for his left knee pain in June 1984, and has since been diagnosed with degenerative changes of the left knee, mild DJD of the left knee, severe left knee osteoarthritis, and a history of tuberculosis in the left knee.  As such, because there is competent evidence of record indicating that the Veteran was treated for a left knee injury during service, competent medical evidence of a current left knee disability, and competent reports of a continuity of symptomatology since service, a medical opinion addressing whether the Veteran's current left knee disability is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits.  If these records are not available, a negative reply must be provided.

2.  Make arrangements to obtain the Veteran's treatment records from Oak Ridge Hospital in Oak Ridge, Tennessee, dated from 1963 to 1964, and his complete treatment records from Dr. Randy L. Denton.  

3.  Obtain a complete copy of the Veteran's treatment records for his left knee disability from the VA Medical Center in Nashville, Tennessee, dated from April 1987 to May 2007, and from November 2008, forward. 

4.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination of his left knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any left knee disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and discuss the lay evidence of record (which for purposes of providing this opinion, should be accepted as credible) regarding an in-service left knee injury in July 1952 and subsequent in-service left knee treatment, including surgery, a year of hospitalization, physical therapy, and whirlpool treatment.  The examiner should also specifically acknowledge and discuss the Veteran's reports of a continuity of symptomatology (i.e., left knee pain) since service.  Finally, the examiner should discuss the significance, if any, of the fact that the Veteran was noted to have a huge medial scar on his left knee during VA treatment in May 2007.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


